J-S14029-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

DEJEREK BASIL SMALLWOOD,

                            Appellant                 No. 909 MDA 2016


          Appeal from the Judgment of Sentence December 18, 2015
                In the Court of Common Pleas of York County
             Criminal Division at No(s): CP-67-CR-0000778-2014


BEFORE: GANTMAN, P.J., SHOGAN and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                           FILED MARCH 13, 2017

       Appellant, Dejerek Basil Smallwood, appeals from the December 18,

2015 judgment of sentence entered in the Court of Common Pleas of York

County following his conviction by a jury of two counts of first-degree

murder and conspiracy to deliver heroin.1 We affirm.2

       The trial court summarized the facts of the crime as follows:


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
   18 Pa.C.S. § 2502, 18 Pa.C.S. § 903, and 35 P.S. § 780-113 (a)(30),
respectively.
2
  The trial court docket indicates that Appellant’s post-sentence motion was
denied on May 6, 2016, and his notice of appeal was filed on May 31, 2016.
Therefore, we reject the Commonwealth’s assertion that the appeal is
untimely. Commonwealth Brief at 12–13.
J-S14029-17


            On November 23, 2013, at approximately 7:00 PM police
     were dispatched to an alley between South Hartley Street and
     West Mason Avenue in York Township, located in York County,
     Pennsylvania. Upon arrival, police found two victims lying in the
     street. The responding officer used his flashlight to check on the
     first victim and determined he was dead. The second victim was
     still alive but not speaking. The victim pulled up his shirt to
     show the officer where he had been shot. Shortly thereafter, the
     second victim passed. Prior to EMS arrival[,] other officers from
     the department had arrived on scene and set up a crime scene
     with yellow tape to secure any evidence that might have been in
     and around the area. The first victim was identified as Braydon
     Aldinger; identification was made from his license in his wallet.
     The wallet was not photographed nor was it marked as evidence.
     The responding officer gave the wallet to Aldinger’s mother who
     was on scene. The second victim was identified as Derek
     Ferree; identification was made from his license in his wallet. At
     that time, responding officers did not see anyone else in the
     alleyway of South Hartley Street and West Mason Avenue. The
     coroner arrived on scene and ruled both deaths a homicide
     caused by gunshot wounds. Homicide detectives were called in
     to investigate and eyewitnesses were taken to the station for
     questioning.

           The same night, on November 23, 2013, homicide
     detectives interviewed Arianna Tavares (Tavares), who told
     police she was an eyewitness to the crime. During the interview
     Tavares told detectives, she was with both victim’s [sic] that
     night and they had arranged to meet with Appellant and a
     second man Laquan Pierrelouis (Pierrelouis), in the alley way of
     South Hartley to buy heroin. Tavares told detectives that one of
     the victims punched Appellant in the face and a tussle broke out.
     She explained that once the tussle started, she began to run
     away from the alley and that is when she heard the two shots.
     On December 10, 2013, charges were filed against Appellant and
     Pierrelouis based off of the police interview with Tavares.

           York County Police Department’s homicide detective
     George Ripley was assigned as lead detective on this case.
     Detective Ripley collected a surveillance video taken by the
     security system in the back of Lincoln Charter School, which is
     located across from the crime scene. The surveillance video
     showed a group of five people, four males, and one female
     walking down the alley of South Hartley Street. The video shows

                                   -2-
J-S14029-17


       an altercation and one male running from the crime scene with a
       weapon in his hand.

             Three days later, on November 26, 2013, Tavares was
       interviewed by police for a second time. During this interview
       she was shown the surveillance video collected from Lincoln
       Charter School. After viewing the video, she identified Appellant
       as the individual running down the alley with the weapon in his
       hand.    Tavares explained that she could identify Appellant
       because of the clothes he was wearing.

Trial Court Opinion, 5/6/16, at 1–3 (internal citations omitted).

       Appellant’s jury trial began on November 2, 2015, and on November 6,

2015, the jury convicted Appellant as described above.         The trial court

sentenced Appellant on December 18, 2015, to concurrent terms of life

imprisonment for the two murder convictions and a consecutive term of

imprisonment of three to six years for conspiracy to deliver heroin.

Appellant filed a timely post-sentence motion, which the court denied on

May 6, 2016.       Appellant filed a timely notice of appeal on May 31, 2016.

Both Appellant and the trial court complied with Pa.R.A.P. 1925.3

       Appellant raises the following issues on appeal:

       Whether the evidence was insufficient to find [Appellant] guilty
       of first degree murder?

       Whether the verdict was against the weight of the evidence?



____________________________________________


3
  The trial court referred us to its opinion denying Appellant’s post-sentence
motion in place of a separate opinion pursuant to Pa.R.A.P. 1925(a).
Pa.R.A.P. 1925(a) Opinion, 7/13/16.



                                           -3-
J-S14029-17


       Whether the lower court abused its discretion when it refused to
       grant [Appellant’s] request to have a “use of force” expert testify
       at trial?

       Whether the lower court abused its discretion when it sentenced
       [Appellant] to a mandatory life sentence, without a hearing as to
       [Appellant’s] mental functioning?

       Whether the lower court abused its discretion when it refused to
       allow [Appellant] to submit supplemental written voir dire
       questions on race and racial bias when there were no African
       Americans on the jury, and [Appellant] is Africian [sic] American
       and the two victims and primary Commonwealth witness were all
       white[?]

Appellant’s Brief at 4.4

       We first address Appellant’s challenge to the sufficiency of the

evidence supporting his conviction of first-degree murder. Our well-settled

standard of review of the sufficiency of the evidence to support a conviction

is as follows:

       In reviewing the sufficiency of the evidence, we must determine
       whether the evidence admitted at trial, and all reasonable
       inferences drawn from that evidence, when viewed in the light
       most favorable to the Commonwealth as verdict winner, was
       sufficient to enable the fact finder to conclude that the
       Commonwealth established all of the elements of the offense
       beyond a reasonable doubt. The Commonwealth may sustain its
       burden by means of wholly circumstantial evidence. Further, the
       trier of fact is free to believe all, part, or none of the evidence.

Commonwealth v. Rayner, ___ A.3d ___, ___, 2016 Pa. Super. 310, *2

(Pa. Super. filed Dec. 29, 2016). “[T]he Commonwealth need not establish

guilt to a mathematical certainty.”            Commonwealth v. Tukhi, 149 A.3d
____________________________________________


4
    We have reordered the issues set forth in Appellant’s brief.



                                           -4-
J-S14029-17


881, 887 (Pa. Super. 2016). As “long as the evidence adduced, accepted in

the light most favorable to the Commonwealth, demonstrates the respective

elements of a defendant’s crimes beyond a reasonable doubt, the appellant’s

convictions will be upheld.” Id.

      To sustain a conviction for first-degree murder, the Commonwealth

must prove beyond a reasonable doubt that the defendant committed “an

intentional killing.” 18 Pa.C.S. § 2502(a). An intentional killing is defined as

“[k]illing by means of poison, or by lying in wait, or by any other kind of

willful, deliberate and premeditated killing.”    18 Pa.C.S. § 2502(d).      To

convict a defendant of first degree murder, our Supreme Court explained

that “the Commonwealth must prove: a human being was unlawfully killed;

the defendant was responsible for the killing; and the defendant acted with

malice and a specific intent to kill.” Commonwealth v. Houser, 18 A.3d
1128, 1133 (Pa. 2011).

      Appellant has waived any argument concerning the sufficiency of the

evidence.   Regarding sufficiency-of-the-evidence issues, an appellant must

specify the elements upon which the evidence was insufficient in order to

preserve the issue for appeal. See Commonwealth v. Williams, 959 A.2d
1252, 1257–1258 (Pa. Super. 2008) (finding waiver where the appellant

failed to specify the elements of particular crime not proven by the

Commonwealth). See also Commonwealth v. Gibbs, 981 A.2d 274, 281

(Pa. Super. 2009) (finding claim waived under Williams for failure to specify


                                     -5-
J-S14029-17


either in Rule 1925(b) statement or in argument portion of appellate brief

which elements of crimes were not proven beyond a reasonable doubt).

      Appellant’s one-paragraph challenge does not cite any supporting case

law other than the standard of review.      Appellant’s Brief at 22.   Appellant

does not challenge any particular element of murder.         He makes only a

passing allegation that he lacked the specific intent to kill the victims and

complains that there was “no eye witness testimony regarding the shooting.”

Id. Appellant summarily avers that the Commonwealth “must do more than

show there was a shooting that resulted in death to prove First Degree

Murder.” Id.

      Furthermore, even if Appellant had presented the claim in his

Pa.R.A.P. 1925(b) statement or brief with the required particularity, we

would conclude the issue lacks merit.      The trial court offered a complete

analysis of the evidence at trial and its relevance. The trial court stated:

      To sustain a conviction for murder of the first degree, the
      Commonwealth must prove that: (1) a human being was
      unlawfully killed; (2) the person accused is responsible for the
      killing; and (3) the accused acted with specific intent to kill. 18
      Pa.C.S. § 2502(d); [Commonwealth v.] VanDivner, 962 A.2d
      [1170,] 1176 [(Pa. 2009)]. “Specific intent may be inferred
      from the use of a deadly weapon on a vital part of the victim’s
      body.” Id., citing Commonwealth v. Rivera, 565 Pa. 289, 773
      A.2d 131,135 (2001), cert. denied, 535 U.S. 955, 122 S. Ct.
1360, 152 L. Ed. 2d 355 (2002).

           When a defendant introduces evidence of self-defense, the
      Commonwealth bears the burden of disproving such a defense
      beyond a reasonable doubt. Commonwealth v.Torres, 766 A.2d
342, 345 (Pa. 2001). “The Commonwealth cannot sustain its
      burden of proof solely on the fact finder’s disbelief of the

                                     -6-
J-S14029-17


     defendant’s testimony. The ‘disbelief of a denial does not, taken
     alone, afford affirmative proof that the denied fact existed so as
     to satisfy a proponent’s burden of proving that fact.’”        Id.
     (quoting Commonwealth v. Graham, 596 A.2d 1117, 1118 (Pa.
     1991)).

            Also, we are mindful that the period of reflection required
     for premeditation to establish the specific intent to kill “may be
     very brief; in fact the design to kill can be formulated in a
     fraction of a second.      Premeditation and deliberation exist
     whenever the assailant possesses the conscious purpose to bring
     about death.” Commonwealth v. Drumheller, 808 A.2d 893, 910
     (Pa. 2002). Further, the trier of fact, in passing upon the
     credibility of the witnesses, is “free to believe all, part, or none
     of the evidence.” Commonwealth v. Rivera, 983 A.2d 1211,
     1220 (Pa. 2009); Commonwealth v. Cousar, 593 Pa. 204, 928
     A.2d 1025,1033 (2007).

             Here, the testimony of Tavares and Pierrelouis as to the
     circumstances surrounding the death of both victims, Appellant’s
     own testimony that he used a deadly weapon that night, coupled
     with Dr. Roney’s testimony that the bullet[] wounds were on a
     vital part of the victims’ bod[ies] enabled the Commonwealth to
     establish the elements of first-degree murder.          Appellant,
     however, offered an affirmative defense to the charge. He
     claimed that he acted in self-defense, believing that both victims
     sought to kill him. To elucidate the Commonwealth’s specific
     burden in disproving Appellant’s claim of self-defense, we must
     analyze Section 5059 of our Crimes Code, in the light most
     favorable to the Commonwealth as the verdict winner. First,
     turning to subsection (a),10 we look to see if use of force by
     Appellant was justified in this situation. The evidence presented
     by both the Commonwealth and Appellant show[s] that the
     victims initiated the fight with Appellant11 and he was not the
     initial aggressor. Further, Appellant testified that he was very
     scared and afraid because both men were punching him in the
     face. This evidence establishes that Appellant was justified in
     using a reasonable amount of force to protect himself. This
     brings our analysis to Section 505, subsection (b).13
           9
                18 Pa.C.S. § 505. Use of force in self-protection.
           10
              (a) Use of force justifiable for protection of the
           person.—The use of force upon or toward another

                                       -7-
J-S14029-17


          person is justifiable when the actor believes that
          such force is immediately necessary for the purpose
          of protecting himself against the use of unlawful
          force by such other person on the present occasion.
          11
             All eyewitnesses testified that Appellant did not
          provoke either victim and the victim sucker punched
          Appellant. See N.T. 11/2-11/6/2015 at 176–251,
          244–264, 585–599.
          13
             (b) Limitations on justifying necessity for use of
          force.—

                                  ***

          (2) The use of deadly force is not justifiable under
          this section unless the actor believes that such force
          is necessary to protect himself against death, serious
          bodily injury, kidnapping or sexual intercourse
          compelled by force or threat; nor is it justifiable if:

                (i) the actor, with the intent of causing
                death or serious bodily injury, provoked
                the use of force against himself in the
                same encounter; or

                (ii) the actor knows that he can avoid the
                necessity of using such force with
                complete safety by retreating or by
                surrendering possession of a thing to a
                person asserting a claim of right thereto
                or by complying with a demand that he
                abstain from any action which he has no
                duty to take.      18 Pa.C.S. § 505(a),
                (b)(2)(i), (ii).

           The use of deadly force is not justifiable unless the
     Appellant believed that such force was necessary to protect him
     against death or serious bodily injury.14 The Commonwealth
     presented evidence that neither victim had a weapon during the
     fight. Accordingly, Appellant was not justified in responding to
     the punch in the face by employing deadly force. Under the
     Commonwealth’s version of the facts, which the jury accepted,
     one victim punched Appellant in the face and they began to

                                   -8-
J-S14029-17


      tussle, to which Appellant reacted by fatally shooting both
      people. While the jury was free to believe Appellant’s testimony
      relating to self-defense, i.e., that he was being attacked and
      feared they might get his gun and use it on him and does not
      remember shooting the gun, the jury did not do so.           See
      Commonwealth v. Bracey, 662 A.2d 1062, 1066 (Pa. 1995)
      (holding that “the jury was free to disbelieve the evidence
      proffered by Appellant in support of claim of self-defense”);
      Commonwealth v. Carbone, 574 A.2d 584, 589 (Pa. 1990)
      (providing that “although the Commonwealth is required to
      disprove a claim of self-defense arising from any source beyond
      a reasonable doubt, a jury is not required to believe the
      testimony of the defendant who raises the claim”).
            14
                 18 Pa.C.S. § 505 (b).

            Therefore, we conclude that there was sufficient evidence
      to demonstrate that Appellant unlawfully killed both victims, and
      that such killing was willful, deliberate, and premeditated.
      Having satisfied the elements of first-degree murder, we further
      conclude, that the Commonwealth presented sufficient evidence
      to disprove Appellant’s claim of self-defense beyond a
      reasonable doubt.

Trial Court Opinion, 5/6/16, at 15–18 (some footnotes and internal citations

omitted).

      Appellant next assails the weight of the evidence. “The weight of the

evidence is a matter exclusively for the finder of fact, who is free to believe

all, part, or none of the evidence and to determine the credibility of the

witnesses.” Commonwealth v. Gonzalez, 109 A.3d 711, 723 (Pa. Super.

2015), appeal denied, 125 A.3d 1198 (Pa. 2015).        In Commonwealth v.

Clay, 64 A.3d 1049 (Pa. 2013), our Supreme Court set forth the following

standards to be employed in addressing challenges to the weight of the

evidence:


                                         -9-
J-S14029-17


            A motion for a new trial based on a claim that the verdict
     is against the weight of the evidence is addressed to the
     discretion of the trial court. Commonwealth v. Widmer, 560
Pa. 308,    319,    744 A.2d 745,   751-[7]52     (2000);
     Commonwealth v. Brown, 538 Pa. 410, 435, 648 A.2d 1177,
     1189 (1994). A new trial should not be granted because of a
     mere conflict in the testimony or because the judge on the same
     facts would have arrived at a different conclusion. Widmer, 560
A.2d at 319–[3]20, 744 A.2d at 752. Rather, “the role of the
     trial judge is to determine that ‘notwithstanding all the facts,
     certain facts are so clearly of greater weight that to ignore them
     or to give them equal weight with all the facts is to deny
     justice.’” Id. at 320, 744 A.2d at 752 (citation omitted). It has
     often been stated that “a new trial should be awarded when the
     jury’s verdict is so contrary to the evidence as to shock one’s
     sense of justice and the award of a new trial is imperative so
     that right may be given another opportunity to prevail.” Brown,
538 Pa. at 435, 648 A.2d at 1189.

           An appellate court’s standard of review when presented
     with a weight of the evidence claim is distinct from the standard
     of review applied by the trial court:

          Appellate review of a weight claim is a review of the
          exercise of discretion, not of the underlying question
          of whether the verdict is against the weight of the
          evidence. Brown, 648 A.2d at 1189. Because the
          trial judge has had the opportunity to hear and see
          the evidence presented, an appellate court will give
          the gravest consideration to the findings and reasons
          advanced by the trial judge when reviewing a trial
          court’s determination that the verdict is against the
          weight of the evidence.          Commonwealth v.
          Farquharson, 467 Pa. 50, 354 A.2d 545 (Pa. 1976).
          One of the least assailable reasons for granting or
          denying a new trial is the lower court’s conviction
          that the verdict was or was not against the weight of
          the evidence and that a new trial should be granted
          in the interest of justice.

     Widmer, 560 Pa. at 321–[3]22, 744 A.2d at 753 (emphasis
     added).




                                   - 10 -
J-S14029-17


Clay, 64 A.3d at 1054–1055. “Thus, the trial court’s denial of a motion for a

new trial based on a weight of the evidence claim is the least assailable of its

rulings.” Commonwealth v. Diggs, 949 A.2d 873, 879–880 (Pa. 2008).

      Appellant asserts that it shocks one’s sense of justice that if Appellant:

      had not been a young, inner city black male engaged in a drug
      transaction with a gun he was not permitted to carry, but
      instead had been a young white woman attacked walking home
      from work, with a gun she was licensed to carry, not only would
      he not have been found guilty, not only would he not have been
      charged, but he may very well have been on the front cover of
      American Rifleman, the official magazine of the NRA, lauded a
      hero and set as a prime example of why we all should have
      guns. If we are truly honest with ourselves, we know this is the
      truth, and that inherent unfairness and bias in our system is
      what makes this verdict so shocking. The weight of the evidence
      —the true evidence—the only evidence that should matter—is
      not enough to upload [sic] a conviction.

Appellant’s Brief at 23–24.

      Although Appellant raised a challenge to the weight of the evidence in

his post-sentence motion, the above-asserted basis for Appellant’s claim was

not presented to the trial court in his motion. Post-Sentence Motion, Motion

for Judgment of Acquittal, Motion for New Trial, 12/28/15, at VII. Instead,

Appellant simply reiterated that evidence presented at trial failed to support

the crime of first degree murder. Id. Further, Appellant’s Pa.R.A.P. 1925(b)

statement claimed only that “[t]he Trial Court erred in finding the weight of

the evidence supported the convictions.”      Pa.R.A.P. 1925 (b) Statement,

7/5/16, at ¶ F.   Thus, the trial court was never given the opportunity to




                                     - 11 -
J-S14029-17


evaluate     whether    the   weight   of   the   evidence   supported   Appellant’s

conviction for the reason now suggested.

         Appellant’s attempt to raise this issue for the first time on appeal

results in waiver, as Appellant has not preserved the issue for our review.

Commonwealth v. Oliver, 128 A.3d 1275, 1284 (Pa. Super. 2015) (issues

not raised in the lower court are waived and cannot be raised for the first

time on appeal) (citing Pa.R.A.P. 302(a)); Pa.R.A.P.1925(b)(4)(vii) (“Issues

not included in the Statement and/or not raised in accordance with the

provisions of this paragraph (b)(4) are waived.”).

         Furthermore, it was for the jury as the finder of fact to determine the

credibility of the witnesses and believe all, part, or none of the evidence.

Gonzalez, 109 A.3d at 723.          This Court does not reweigh the evidence.

Pursuant to our standard of review, the trial court did not abuse its

discretion in concluding that the verdict does not shock the conscience.

Thus, we discern no abuse of discretion by the trial court’s denial of

Appellant’s post-sentence motion for a new trial based on the weight of the

evidence.

         We next address whether the trial court abused its discretion when it

refused to grant Appellant’s request to have a “use of force” expert testify at

trial.

         “The admission of evidence is solely within the discretion of the
         trial court, and a trial court’s evidentiary rulings will be reversed
         on appeal only upon an abuse of that discretion.”
         Commonwealth v. Reid, 627 Pa. 151, 99 A.3d 470, 493

                                        - 12 -
J-S14029-17


      (2014). An abuse of discretion will not be found based on a
      mere error of judgment, but rather occurs where the court has
      reached a conclusion that overrides or misapplies the law, or
      where the judgment exercised is manifestly unreasonable, or the
      result of partiality, prejudice, bias or ill-will. Commonwealth v.
      Davido, 106 A.3d 611, 645 (Pa. 2014).

Commonwealth v. Woodard, 129 A.3d 480, 494 (Pa. 2015), cert. denied

sub nom., Woodard v. Pennsylvania, ___ U.S. ___, 137 S. Ct. 92 (2016).

      In his brief, Appellant asserts that he:

      wanted Emmanuel Kapelsohn to testify as a use of force expert.
      The [trial court] granted [Appellant’s] request for funds to hire
      Mr. Kapelsohn to do a report, after a review of Mr. Kapelsohn’s
      curriculum vitae, but ultimately the trial [c]ourt denied the
      Defense’s request to testify at trial, stating his testimony was
      irrelevant and inadmissible under Pennsylvania law.

Appellant’s Brief at 12.    Unfortunately, Appellant wholly fails to identify

where in the record of this five-day trial Appellant allegedly requested such

testimony and where the trial court denied it.        Appellant refers to jury

instructions on self defense and reproduces three pages of instructions in his

brief without identifying whether they are instructions given in this case or

where in the record they exist. Appellant’s Brief at 13–16. Appellant argues

the potential relevancy of Mr. Kapelsohn’s alleged testimony without

identifying the basis for such a claim or where in the expert report it can be

found. Id. at 16–17.

      Pa.R.A.P. 2119 (c) provides, “If reference is made to . . . evidence . . .

or any other matter appearing in the record, the argument must set forth,

in immediate connection therewith, or in a footnote thereto, a reference to


                                     - 13 -
J-S14029-17


the place in the record where the matter referred to appears. . . .”

Id. (emphasis added). As we stated in Commonwealth v. Samuel, 102
A.3d 1001 (Pa. Super. 2014), “It is not this Court’s responsibility to comb

through the record seeking the factual underpinnings of an appellant’s

claim.”    Commonwealth v. Mulholland, 702 A.2d 1027, 1034 n.5 (Pa.

1997). Further, this Court will not become counsel for an appellant . . . . It

was [the appellant’s] responsibility to provide an adequately developed

argument by identifying the factual bases of his claim . . . . Id. at 1005. In

Commonwealth v. Harris, 979 A.2d 387 (Pa. Super. 2009), we stated as

follows:

      When an allegation is unsupported [by] any citation to the
      record, such that this Court is prevented from assessing this
      issue and determining whether error exists, the allegation is
      waived for purposes of appeal. . . . Commonwealth v.
      Einhorn, 911 A.2d 960, 970 (Pa. Super. 2006) (“An appellate
      brief must provide citations to the record . . . ). See also
      Commonwealth v. Tielsch, 934 A.2d 81, 93 (Pa. Super.
      2007); Commonwealth v. Judd, 897 A.2d 1224, 1233 (Pa.
      Super. 2006).

Id. at 393 (some internal citations omitted).     Due to Appellant’s complete

lack of citation to the record in support of his claim, we conclude the issue is

waived.

      Even if not waived, we would have relied on the trial court’s

explanation for denying the testimony, which was as follows:

            Appellant argues he was denied a fair trial because the
      Court erred in not permitting his expert witness to testify.
      Appellant maintains that his use of force expert, Emmanuel
      Kapelsohn was qualified to address both the subjective and

                                     - 14 -
J-S14029-17


     objective reasonableness of Appellant’s actions relating to his
     claim of self-defense. All evidence that is relevant is admissible,
     including expert testimony. Pa.R.E. 402. Whether evidence has
     a tendency to make a given fact more or less probable is to be
     determined by the court in the light of reason, experience,
     scientific principles and the other testimony offered in the case.
     Id.

           Expert testimony is admissible in criminal cases when it
     involves explanations and inferences not within the range or
     ordinary training, knowledge, intelligence and experience.
     Commonwealth v. Nasuti, 123 A.2d 435, 438 (Pa. 1956). The
     use of experts during trial is not meant to usurp the function of
     the jury: to determine the credibility of witnesses; to judge the
     case as a whole; or to make findings which the jury is equally
     capable of making on its own. Commonwealth v. Dunkle, 602
A.2d 830, 838 (Pa. 1992). Expert testimony that attempts in
     any way to reach the issue of credibility and usurp the function
     of the jury will not be permitted. Id. As expert testimony
     relates to self-defense, psychiatric testimony regarding the
     objective element, as in whether the defendant’s belief that he
     was in immediate danger was reasonable in light of the facts is
     inadmissible. Commonwealth v. Light, 326 A.2d 288 (Pa. 1973).
     However, expert testimony in the nature of the subjective
     element, as in whether the defendant used deadly force because
     of an “honest, bona fide belief that he was in imminent danger,”
     is generally admissible.

            Here, Appellant filed a Motion in Support of Expert
     Testimony on October 19, 2015. In Appellant’s motion, the
     proffer stated the expert would testify to: the circumstances
     surrounding the attack; a comparison of the circumstances in
     this case to how police officers are trained to act in similar
     situations; and weapon retention issues including the training
     police and others receive in weapon retention. Appellant claims
     that such evidence was relevant in aiding the jury on the issue of
     self-defense because the manner in which police are trained
     have [sic] scientific rationales and the fact that Appellant was
     not trained would make it more likely he would not be able to
     overcome the stress of the situation. See generally Defendant’s
     Motion in Support of Expert Testimony, 10/19/2015. The final
     conclusion in Kapelsohn’s expert report was as follows,




                                   - 15 -
J-S14029-17


           For the foregoing reasons, it is my opinion, to a
           reasonable degree of professional certainty in my
           fields of expertise, that firing a handgun at two
           attackers under the circumstances and principles
           taught to law enforcement or security officers, or
           arm[ed] private individuals, the nature of the attack
           and attempted robbery, initiated by and continued
           for 20-30 seconds by both victims, was such that
           Appellant could reasonably believe he was likely to
           suffer death or serious bodily injury following the
           next well-aimed punch or kick....

     Commonwealth’s Motion to Preclude Introduction of Testimony
     by Emanuel Kapelsohn, 10/19/2015, Appendix A. We also find it
     important to note that Kapelsohn, although trained in police
     tactics and use of force, is not a physiologist or psychiatrist. Id.

            Here, Kapelsohn’s testimony is not relevant to the facts of
     the case. The proffer compared the Appellant’s situation with
     that of a hypothetical person trained in law and enforcement and
     weapon retention. There is no evidence that Appellant has any
     type of weapons or law enforcement training. Allowing the jury
     to hear evidence of how an officer would have reacted to the
     situation or how or why they are trained to react a certain way
     would not aid the jury in deciding if it is more or less likely that
     Appellant was acting under a bona fide belief that he was in
     imminent danger because he had no training. Additionally, we
     believe that this testimony would have confused the jury.

            Assuming arguendo that Kapelsohn’s testimony is relevant,
     it is inadmissible under Commonwealth v. Light, 326 A.2d 288
     (Pa. 1973)[,] because his testimony went to the objective
     element of self-defense. Kapelsohn’s ultimate opinion relates to
     the reasonableness of Appellant’s actions under the facts present
     in this case. The basis of Kapelsohn’s conclusion explained it
     was reasonable for Appellant to fire a weapon at the victims
     because individuals trained in law enforcement and weapons
     retention would have acted in a similar way. Therefore, because
     Kapelsohn’s testimony was irrelevant and went to the objective
     element of self-defense is was [sic] inadmissible.

Trial Court Opinion, 5/6/16, at 5–7 (footnote omitted).




                                    - 16 -
J-S14029-17


       Appellant next asserts that the trial court abused its discretion in

sentencing him to a life sentence “without a hearing as to defendant’s

mental functioning.”         Appellant’s Brief at 4; Statement of Questions

Involved.     This issue was never raised in Appellant’s Pa.R.A.P. 1925(b)

statement and is waived. Commonwealth v. Proctor, ___ A.3d ___, 2017
Pa. Super. 30 (Pa. Super. filed February 9, 2017) (quoting Commonwealth

v. Perez, 103 A.3d 344, 347 n.1 (Pa. Super. 2014)).

       In the argument section of his brief, however, Appellant asserts a

wholly different issue, that his sentence violates the United States and

Pennsylvania Constitutions and the rationale expressed in          Miller v.

Alabama, ___ U.S. ___, 132 S. Ct. 2455 (2012). Appellant’s Brief at 24.

Appellant asserted a claim based on Miller in his Pa.R.A.P. 1925(b)

statement but not in his Statement of Questions Involved. However, issues

related to the legality of sentence, as is Appellant’s purported Miller claim,

cannot be waived.        Commonwealth v. Watley, 81 A.3d 108, 118 (Pa.

Super. 2013). Thus, despite Appellant’s failure to present the issue in his

Statement of Questions Involved, we will address it.

       Appellant, who was born October 8, 1992,5 was twenty-one years old

on November 23, 2013, the date of the murders.         The Miller decision is

applicable only to juveniles who were under the age of eighteen at the time
____________________________________________


5
   Arraignment, 3/28/14; N.T., 11/5/15, at 585 (Appellant’s age at trial
noted as twenty-three).



                                          - 17 -
J-S14029-17


of their crimes. Miller, ___ U.S. at ___, 132 S.Ct. at 2460 (“We therefore

hold that mandatory life without parole for those under the age of 18 at

the time of their crimes violates the Eighth Amendment’s prohibition on

‘cruel and unusual punishments.’”) (emphasis added).           Thus, we reject

Appellant’s claim.

      Appellant contends in his final issue that the trial court abused its

discretion in refusing to permit Appellant to submit supplemental written voir

dire questions on race and racial bias. This issue is waived by Appellant’s

failure to develop the claim in his brief. Samuel, 102 A.3d at 1005 (“The

Rules of Appellate Procedure require that appellants adequately develop

each issue raised with discussion of pertinent facts and pertinent authority.

See Pa.R.A.P. 2119.”).     Appellant’s argument consists of two paragraphs.

The first paragraph describes the trial court’s discretion relating to voir dire;

the second paragraph, consisting of three conclusory sentences that are

asserted without any supporting case the law, comprise his argument. This

is insufficient to constitute meaningful appellate review.

      [I]ssues are waived for failing to present any argument in
      support thereof. See Wirth v. Commonwealth, 95 A.3d [822]
      837 [(Pa. 2014)] (holding that “where an appellate brief fails to
      ... develop an issue in any other meaningful fashion capable of
      review, that claim is waived. It is not the obligation of an
      appellate court to formulate appellant’s arguments for him.”)
      (internal quotations omitted); see also Pa.R.A.P. 2119(a)
      (providing that appellate briefs must contain “such discussion
      and citation of authorities as are deemed pertinent”).

Woodard, 129 A.3d at 509.


                                     - 18 -
J-S14029-17


      Appellant sets forth a conclusory claim that is a mere restatement of

the issue.     He does not cite pertinent authority and provides no legal

analysis.    As such, we are completely without any guidance regarding his

assertion.    See Commonwealth v. Bobin, 916 A.2d 1164, 1168 (Pa.

Super. 2007) (concluding that claim is waived where argument supporting it

is “markedly insufficient, amounting to less than one-half page and

containing no analysis or case citation.”); Commonwealth v. Hakala, 900
A.2d 404, 407 (Pa. Super. 2006) (“Because Hakala fails to offer either

analysis or case citation in support of the relief he seeks, we deem all of his

questions waived.”).    See also Commonwealth v. Rompilla, 983 A.2d
1207, 1210 (Pa. 2009) (“Appellant’s failure to adequately develop his

arguments or support his bald assertions with sufficient citation to legal

authority impedes meaningful judicial review of his claims.”).

      Even if not waived, the trial court provided a thorough analysis of

Appellant’s claim. Thus, if we addressed the issue on the merits, we would

rely on the trial court’s explanation, as follows:

             Appellant argues that he was unable to get a fair and
      impartial jury because he was not allowed to fully explore the
      potential racial prejudices through written or individual voir dire.
      The Pennsylvania and United States Constitutions guarantee an
      accused the right to a fair and impartial jury. U.S. Const.,
      Amend VI; Pa. Const., Art. 1, § 9. To ensure an impartial jury,
      this [c]ourt has mandated that potential jurors be subject to voir
      dire to disclose fixed opinions or other reasons for
      disqualification so that challenges for cause can be made and
      peremptory challenges effectively exercised. Commonwealth v.
      Drew, 459 A.2d 318, 320 (Pa. 1983).


                                     - 19 -
J-S14029-17


           Under the Rules of Criminal Procedure, in all non-capital
     cases, the defendant has no absolute right to conduct individual
     voir dire, “the trial judge shall select one of two alternative
     methods of voir dire.” Pa.R.Crim.P. 1106(e). The trial judge has
     the discretion to conduct individual voir dire of prospective
     jurors. Commonwealth v. Berrigan, 501 A.2d 226, 235 (Pa.
     1985); Commonwealth v. Glaspy, 616 A.2d 1359, 1361 (Pa.
     1992). Where the procedure used in effecting this examination
     substantially impairs a defendant’s right to a fair and impartial
     jury, due process rights are violated and a new trial is
     mandated. Ham v. South Carolina, 409 U.S. 524 (1972).

            When a capital defendant is accused of an interracial crime
     he is entitled to have prospective jurors informed about the race
     of the victim and questioned on the issue of racial bias.
     Commonwealth v. Marrero, 687 A.2d 1102 (Pa. 1996);
     Commonwealth v. Christ[ia]n, 389 A.2d 545 (Pa. 1978).
     However, where there are not factors present to infuse the case
     with an enhanced racial sensitivity and racial differences were
     not a focus of evidence at trial, one voir dire question posed by a
     trial court is sufficient to probe and reveal prejudices which
     might have bearing upon the case. Id.; See also Commonwealth
     v. Hackett, 735 A.2d 692 (Pa. 1999); Commonwealth v. Craver,
     688 A.2d 691, 697 -98 (Pa. 1997).

           In the instant case, the record demonstrates that the issue
     of race was neither raised at trial nor emphasized by the
     prosecutor. However, it is clear that circumstances were present
     which would make it reasonable to inquire into racial sensitivity
     of potential jurors. The fact that both victims were white and
     the Appellant a black man cannot be ignored. On October 19,
     2015, Appellant filed a pre-trial motion to allow written questions
     concerning racial bias to be filled out by each member of the
     panel prior to voir dire. On October 26, 2015, the [c]ourt denied
     the motion as i[t] pertained to the written questions, but gave
     the Appellant the opportunity to ask the panel supplemental
     questions relating to race. The [c]ourt took numerous steps to
     ensure the jury panel was vetted as to potential racial bias.
     Specifically, the [c]ourt asked the Appellant how he would like to
     address questions of race with the jury. N.T. 11/2-11/6/2015 at
     24-25, 13-25. Next, during preliminary voir dire, the [c]ourt
     specifically addressed the issue of race with the jury. Id. at 61,
     1-12.    Finally, the [c]ourt allowed Appellant to specifically
     question potential jurors about racial bias.

                                   - 20 -
J-S14029-17



           DEFENSE: So the next thing I want to talk to you
           about is something nobody ever wants to talk about,
           and—but I have to talk about it, and that’s race... I
           want to go into this because I think that race-is
           always just an issue to some degree ... So is there
           anybody when they walked in, they heard the
           charges, they saw my client sitting there, saw that
           he was black, and they thought, “yeah that makes
           sense?”

           DEFENSE: So sometimes—sometimes whites make
           fun of black names, of the way black people talk, and
           we hold it against them, we may not realize that we
           are doing it... so when Appellant gets on the stand,
           I’m going to tell you, he sounds black, he grew up in
           the city, and he sounds like it...is there anybody
           here who thinks that they would hold that against
           him?

     Id. at 83-84.

           It was within the [c]ourt’s discretion to prohibit the use of
     written voir dire. The review of the record shows that the
     [c]ourt went beyond what is required by law to ensure the
     Appellant an impartial jury. The voir dire procedure used in this
     case did not impair Appellant’s right to a fair and impartial jury.
     Thus, his due process rights were not violated.

Trial Court Opinion, 5/6/16, at 23–25. Finding no merit in any issue raised,

we reject Appellant’s issues on appeal.




                                    - 21 -
J-S14029-17


     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/13/2017




                                 - 22 -